Citation Nr: 0020999	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-06 348	)	DATE
	)
	)
                                    
On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and associate


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to November 
1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

Service connection for PTSD was granted in a June 1998 rating 
decision, and a 30 percent evaluation was initially assigned.  
The veteran then appealed this initial evaluation.  During 
the pendency of this appeal, in a September 1999 rating 
decision, the RO increased the veteran's disability rating to 
50 percent, effective from the date of the veteran's claim.  
This 50 percent disability rating remains in effect and is 
the subject of this appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's PTSD is chronic and severe and markedly 
affects the veteran's social functioning.  


CONCLUSION OF LAW

The schedular criteria for a 70 percent evaluation for the 
veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Laws, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).

In this instance, the veteran's PTSD is addressed by the 
schedular criteria applicable to evaluating mental disorders.  
See 38 C.F.R. Part 4, § 4.130.  Specifically, Diagnostic Code 
9411 (PTSD) provides for a 50 percent evaluation where there 
is evidence of occupational and social impairment with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent evaluation, the next higher evaluation 
available, is warranted where there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals; intermittently irrelevant, obscure, or 
illogical speech; near continuous panic or depression 
affecting the ability to function independently; impaired 
impulse control; spatial disorientation; difficulty in 
adapting to stressful circumstances; and an inability to 
establish and maintain effective relationships.

A maximum 100 percent evaluation is warranted where there is 
evidence of total occupational and social impairment, due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives, own occupation, or 
own name.

II.  Factual Background

VA treatment records (dated from April 1997 to December 1997) 
reflect the diagnosis of PTSD and indicate that the veteran 
was seen at the Vet Center for treatment of his PTSD.  It was 
noted in a May 1997 entry that the veteran had significant 
problems attributable to his PTSD.

A May 1997 VA PTSD examination reflects the veteran's reports 
of irritability, with difficulty concentrating.  The veteran 
was also hypervigilant, with an exaggerated startle response.  
The veteran stated that he was depressed and that he had a 
problem with bad dreams.  Intrusive thoughts bothered him 
daily.  The veteran also stated that he could not hunt.  
However, if he knew where the shots came from, he was not 
bothered very much; if he did not know where the shots were 
from, he had to leave. The veteran felt detached from other 
people, and he did not have any friends.  The veteran also 
felt socially handicapped, because he did not know what to 
talk about, and he was very anxious and tense.  The veteran 
tossed and turned through the night.  The veteran reported 
nightmares and flashbacks.  The flashbacks disoriented him.  
Mental status examination found the veteran dressed in jeans 
and a jean shirt.  He was clean shaven.  The veteran's 
appearance was tense, and his affect was restricted.  He 
teared and flushed while talking about an event in Vietnam.  
The veteran's insight was guarded, and it was noted that the 
veteran was very frustrated in the interview.  His judgment 
was impaired somewhat, and it was noted that the veteran just 
wanted to give up and go away.  This reflected the veteran's 
depression from the primary diagnosis of PTSD.  The Axis I 
diagnosis was PTSD, with depression; the veteran also had 
back problems that would make some of the things he was 
feeling worse.  The Axis V diagnosis indicated that the 
veteran had at least moderate symptoms of PTSD; the veteran 
functioned in the 50 range.  It was the examiner's opinion 
that the veteran's back problem accounted for one-third of 
the veteran's disability.  The rest of his disability 
resulted from psychological factors, depression and PTSD.  
The veteran's depression was secondary to PTSD and his back 
problems.  The veteran's PTSD caused 50 percent of his 
depression.  The examiner agreed with the veteran that he had 
problems with working and being frustrated and irritable.  As 
the veteran had gotten older, these symptoms had become 
worse.  The examiner stated that the veteran would still have 
considerable social disability and a moderate amount of 
occupational disability even if he did not have a back 
problem.

The veteran's VA Agent Orange Registry examination (also 
conducted in May 1997) indicates that the veteran had had 
symptoms attributable to PTSD for about 30 years.  There was 
no clinical discussion as to the severity of these symptoms.

A September 1997 letter from the veteran's therapist at the 
Vet Center indicates that the veteran was in individual 
therapy, which he attended faithfully, although it was hard 
for him.  It was noted that the veteran had difficulties in 
managing his anger and anxiety.  It was also noted that the 
veteran experienced on an ongoing basis social isolation, 
nightmares, and nightsweats.  When the veteran's symptoms 
were extreme, he talked of suicide as an option.  The 
diagnosis was PTSD, chronic and severe.  The veteran's 
chronic back pain was also noted, as was his inability to 
find work due to his back pain.

A March 1999 Social Security Administration (SSA) decision 
found the veteran to be disabled due to degenerative disc 
disease and chronic pain syndrome.  The veteran was also 
found to be disabled due to PTSD, depression, and anxiety, 
which were severe impairments.

At his June 1999 RO hearing, the veteran testified that he 
was furious with the VA examiner who interviewed him in May 
1997.  (Transcript (T.) at 1).  This man was an insult to 
veterans.  Id.  The veteran testified that he would not take 
drugs to treat his PTSD.  (T. at 2).  The veteran also 
testified that he got depressed to the point of suicide.  (T. 
at 3).  The veteran's girlfriend testified as to the 
veteran's periods of withdrawal in their relationship.  Id.  
The veteran stated that he had problems with working, as he 
did not take directions well and could not handle the stress.  
Id.  He would get really nervous and crabby.  Id.  The 
veteran's girlfriend stated that the veteran could get 
"dark" in about three seconds and that he stepped on the 
people he loved in order to get control.  (T. at 4).  The 
veteran reported that his anger had gotten worse with age.  
(T. at 5).  When asked if he thought that he would still have 
considerable social and industrial impairment even without 
his back problem, the veteran responded in the affirmative.  
(T. at 6).  He had been passed over for promotions and told 
that he was the "crabbiest son of a bitch" that the company 
had ever hired.  Id.  People did not want to work with him.  
Id.  The veteran testified that he had been granted SSA 
benefits for both his back and for PTSD.  (T. at 6-7).  The 
veteran described his plan for suicide.  (T. at 11).  He 
would take a loaded .44 and ride up into the hills on his 
horse.  Id.  He would turn the horse loose and not come back.  
Id.  The veteran's girlfriend stated that the veteran did not 
feel comfortable in a large group of people; he had cut short 
a visit to her after going out with several of her friends.  
(T. at 11-12).  The veteran testified that he had a few 
friends, but none of them was really close.  (T. at 14).

A July 1999 VA PTSD examination notes that the veteran 
arrived promptly and that he was polite and courteous 
throughout the interview.  It was also noted that the veteran 
presented in a reasonable social fashion, but as the 
interview progressed, the veteran became more irritable and 
anxious.  The veteran was open and verbal during the 
diagnostic interview, and he did not appear to be guarded or 
defensive.  As such, the examiner found the veteran to be 
creditable in his self-report.  The veteran was alert and 
oriented during the examination and was quite articulate.  
Grooming and hygiene were not a problem.  The examiner noted 
that the veteran had a great deal of difficulty in discussing 
his Vietnam experience.  As such, this line of questioning 
was not pursued.  The veteran's symptoms included flashbacks, 
anger problems, depression, avoidant behavior, 
hypervigilance, and exaggerated startle response.  The 
veteran checked the perimeter of his property before going to 
bed, and he tended to avoid groups of people and would always 
sit in a corner next to the window when out in public.  He 
also stated that he had intrusive thoughts of Vietnam 
constantly, which were distressing.  The veteran led a fairly 
isolated lifestyle, and he avoided contact with others when 
he could.  He had been married twice and in four 
relationships, all of which were unsuccessful.  The veteran 
had had frequent conflict with others when he had worked, and 
he had held a job only because he had been a union member.  
The examiner noted that in addition to PTSD, the veteran also 
had significant symptoms of depression, with frequent 
suicidal thoughts.  The veteran was largely anhedonic and had 
little in the way of pleasurable experiences.  On mental 
status examination, the veteran's underlying mood appeared to 
be mildly irritable and dysphoric, and his affect was mildly 
blunted.  The veteran did smile on several occasions during 
the interview but largely appeared to be quite depressed.  
The veteran was able to track the conversation reasonably 
well, and his concentration appeared to be only mildly 
impaired.  His memory appeared to be functionally intact.  
The veteran maintained fairly good eye contact, which 
bordered on intense at times, and his voice was normal in 
pace and tone.  His thinking was goal-oriented, and there 
were no indications of thought disorder.  The examiner 
commented that the diagnosis of PTSD was well supported by 
history and current symptoms.  The veteran's depressive 
symptoms were secondary to his PTSD.  The examiner indicated 
that there appeared to be moderate psychosocial stressors and 
that the veteran had an extremely isolated and secluded 
lifestyle, with little in the way of emotional support.  The 
examiner noted that the veteran received treatment at the Vet 
Center and that he had recently reduced the number of visits, 
as he had difficulty coping with the stress of dealing with 
his Vietnam experiences.  The examiner felt that the veteran 
had severe PTSD symptoms that markedly affected his social 
functioning.  He had difficulty maintaining even brief and 
superficial contact with others.  The veteran was frequently 
irritable, which further impacted his ability to relate to 
others.  The examiner thought it was likely that the 
veteran's PTSD had impacted his work historically.  The 
veteran's Global Assessment of Functioning (GAF) Scale score 
was 45-50, with limitations imposed by the veteran's PTSD.

III.  Application and Analysis

Upon review of the pertinent evidence of record and the 
applicable schedular criteria, the Board finds that a 70 
percent evaluation is warranted in this instance.

As discussed above, Diagnostic Code 9411 provides for a 70 
percent evaluation where there is evidence of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals; intermittently irrelevant, obscure, or illogical 
speech; near continuous panic or depression affecting the 
ability to function independently; impaired impulse control; 
spatial disorientation; difficulty in adapting to stressful 
circumstances; and an inability to establish and maintain 
effective relationships.

In this respect, the Board notes that upon VA examinations in 
May 1997 and July 1999, the veteran was found to be socially 
and occupationally impaired.  Indeed, the examiner noted in 
July 1999 that the veteran had severe symptoms of PTSD that 
markedly affected his social functioning.  It was also noted 
at that time that the veteran was extremely isolated and led 
a secluded lifestyle, with little emotional support.  
Additionally, the record shows that the veteran's judgment 
was somewhat impaired upon VA examination in May 1997.  With 
respect to difficulty in adapting to stressful circumstances, 
the Board notes that the veteran avoided interaction with 
others, as testified to by his girlfriend, and that he had 
had conflict with fellow co-workers.  No one had wanted to 
work with him.  Further, the veteran testified that he had 
trouble taking directions well and could not handle the 
stress.  With respect to the veteran's inability to establish 
and maintain effective relationships, the Board notes that 
historically the veteran had been married twice and in four 
relationships, all of which were unsuccessful.  Also, it was 
noted by the VA examiner in July 1999 that the veteran had 
difficulty maintaining even brief and superficial contact 
with others.  He was frequently irritable, which further 
impacted his ability to relate to others.

In order to warrant a higher evaluation, 100 percent, there 
would need to be evidence of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.

In this respect, the Board stresses that although the 
veteran's social functioning was markedly affected by his 
severe symptoms of PTSD, the veteran's occupational 
disability was primarily due to his back problems, as 
indicated in his SSA determination.  Further, the VA examiner 
in May 1997 specifically classified the veteran's 
occupational disability as moderate due to PTSD.  
Additionally, the record is negative for any indications of 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, and grossly 
inappropriate behavior.  Indeed, it was noted in the July 
1999 VA examination that the veteran's thinking was logical 
and goal-oriented, without any indication of a thought 
disorder.  As for a persistent danger of hurting self or 
others, the Board acknowledges the veteran's suicidal 
ideation but finds no clinical discussion as to the veteran's 
persistent danger.  He was not hospitalized for his suicidal 
ideation, nor did any VA therapist or clinician indicate that 
the veteran was a danger to himself.  Rather, they just noted 
his suicidal thoughts.  The Board also notes that the record 
is negative for any indication that the veteran had an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene).  
Rather, it was noted upon both VA examinations that the 
veteran was dressed appropriately and well-groomed.  
Additionally, there is no indication in the record of 
disorientation to time or place.  It was noted upon VA 
examination in July 1999 that the veteran was alert, 
oriented, and quite articulate.  As for memory loss, again 
upon VA examination in July 1999, it was noted that the 
veteran was able to track the conversation well, that his 
concentration was only mildly impaired, and that his memory 
appeared to be functionally intact.

Therefore, for the reasons just discussed, the Board finds 
that the veteran's disability picture more nearly 
approximates the schedular criteria required for a 70 percent 
evaluation than that required for a 100 percent evaluation 
under Diagnostic Code 9411.  See 38 C.F.R. § 4.7; see also 
38 U.S.C.A. § 5107(b) (West 1991).

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his claim in 
the July 1998 statement of the case and in the September 1999 
Hearing Officer decision, as he was provided with the 
applicable schedular criteria and informed of the reasons and 
bases for the RO's actions.


ORDER

A 70 percent disability rating is assigned for the veteran's 
PTSD, subject to the applicable provisions pertinent to the 
disbursement of monetary funds.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

